The following opinion was filed September 16, 1955 :
Currie, J.
(on motion for rehearing). Counsel for the defendants and counsel amici curiae, in their briefs filed in support of their motion for rehearing, express the view that our original opinion herein is a repudiation of the principle that evidence of offering to make a compromise settlement, or the making of such a settlement, is inadmissible as conduct constituting an admission of liability. We assure counsel that such is not the fact, and that such principle is not to be considered as impaired in any way by our decision herein.
The basis of our holding is that where A and B are parties to an accident, and B makes a compromise settlement of A’s claim for his damages arising from such accident, B is estopped from later asserting a claim for his own damages arising from such accident against A; unless the right to later assert such claim was expressly reserved by B at the time of concluding the compromise settlement. We adhere to our original conclusion, that the recital appearing in the instant release to the effect that the settlement payment was not an admission of liability, did not constitute such express reservation. Such recital often appears in draft forms of releases used by automobile and public-liability insurance companies, and it is common knowledge that one of its purposes is to mollify the feelings of those insured who take the position that they have been guilty of no negligence. Another purpose of such a recital is to protect the settlor against *452bthe contingency of some third party, who was injured or damaged in the same accident, attempting to ground a claim upon the settlement.
We deem that the invoking of such rule of estoppel tends to promote the interests of justice. Often the party who settles his claim for damages accepts a reduced amount in order to avoid litigation, which reduced amount he likely would be unwilling to accept, if he were apprised of the fact that the opposite party making the payment would later force him to litigate the issue of liability in a court action brought by such other party’s seeking to recover the latter’s own damages arising from the same accident. We consider the better rule to be that the making of the original settlement without any express reservation of rights by the settlor constitutes a complete accord and satisfaction of all claims of the immediate parties to the settlement arising out of the same accident.
By the Court. — The motion for rehearing is denied with $25 costs.